                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

SHERRY KNIGHT AND
DARRYL KNIGHT                                                             PLAINTIFFS

V.                                           CIVIL ACTION NO. 3:18-CV-115-NBB-JMV

ALLSTATE PROPERTY AND
CASUALTY INSURANCE COMPANY                                                DEFENDANT

                                       ORDER

      In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that Defendant Allstate Property and Casualty Insurance Company’s motion for

partial summary judgment is GRANTED.

      This 23rd day of August, 2019.

                                               /s/ Neal Biggers
                                               NEAL B. BIGGERS, JR.
                                               UNITED STATES DISTRICT JUDGE
